Citation Nr: 0420290	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  99-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to September 
1967.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 2003, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record indicates that this claim 
requires clarification as to the veteran's wishes, and 
possible additional development.  A May 17, 2004 VA C&P Phone 
Message form, from the Denver VA medical center (VAMC), 
indicates that the veteran "would like to drop case" and 
"wants to drop request for home assistance."  The veteran 
was scheduled for a VA examination on May 19, 2004, pursuant 
to the August 2003 remand.  Notations in the claims file 
indicate that the veteran refused examination at that 
location, and that he wanted "to cancel the request, he will 
call RO to cancel this."  In a June 2004 written 
presentation, the veteran's representative requested that the 
Board remand the veteran's claim to the RO for a VA 
examination.  The veteran's representative also pointed out 
that there was no request from the veteran in writing in 
which he withdrew his appeal.  

It is unclear to the Board whether the veteran wishes to 
withdraw his claim, pursue his claim with a VA examination, 
or pursue his claim without a VA examination.  The fact that 
the veteran subsequently requested a remand for another VA 
examination appears to indicate that he still wishes to 
proceed with his appeal with the benefit of an examination.  
As noted in the Board's prior remand, the duty to assist 
includes providing the veteran an examination and opinion; 
such is necessary to make a decision on the claim.  See 
5103A(d) (West 2002) 38 C.F.R. § 3.159(c)(4) (2003).  That 
is, the requested development is needed to determine if the 
veteran requires the regular aid and attendance of another 
person or is housebound, within the meaning of the applicable 
law and regulations.  38 U.S.C.A.§ 1114(l)(s) (West 2002); 38 
C.F.R. 3.350(b)(i), 3.352(a) (2003).  

The Board also notes that additional evidence has been 
received since the last issuance of a supplemental statement 
of the case that has not been considered by the RO.  This 
evidence should be considered by the RO in readjudicating the 
veteran's claim for special monthly compensation.  38 C.F.R. 
§§ 19.31, 19.37 (2003). 

Additionally, the RO should ensure compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002).
   
In view of the foregoing, this case is REMANDED for the 
following action: 


1.  The RO should contact the veteran and 
ascertain whether he does wish to 
withdraw his claim for special monthly 
compensation based on the need for the 
regular aid and attendance of another 
person or being housebound.  If the 
veteran responds in the affirmative, in a 
manner consistent with 38 C.F.R. 
§ 20.204, the RO should take appropriate 
action.  

2.  If the veteran indicates that he does 
not wish to withdraw his claim, or fails 
to respond at all in a reasonable period 
of time, the RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claim of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claim.  

3.  Thereafter, the RO should reschedule 
the veteran for a VA psychiatric 
examination to determine his ability to 
leave his home and to care for his basic 
needs without assistance.  All necessary 
tests and studies should be performed.  A 
VA Form 21-2680 (Examination for 
Housebound Status or Need for Regular Aid 
and Attendance) must be completed.  The 
claims folder should be provided to the 
psychiatrist for review prior to the 
examination.  The evaluation should 
include psychological testing to 
determine the level of any cognitive 
impairment.  At the conclusion of the 
evaluation, considering the results of 
the psychological testing, and upon any 
additional examinations or testing that 
are deemed necessary, the examiner is 
requested to opine whether it is at least 
as likely as not (50 percent or greater 
likelihood) that the veteran's service- 
connected disabilities, consisting of 
post-traumatic stress disorder with 
residual cognitive impairment due to a 
head injury, residuals of a fracture of 
the 7th cervical vertebra with a 
postoperative laminectomy and fusion, and 
a status-post fracture of the right 
clavicle, causes the veteran to be 
confined to his immediate premises or 
results in his need for the care or 
assistance of another person on a regular 
basis to perform functions of daily 
living, to include protecting him from 
the hazards or dangers incident to his 
daily environment, particularly in light 
of his need to monitor his medication.  A 
complete rationale should be provided for 
any conclusions reached


4.  The RO should readjudicate the 
veteran's claim for special monthly 
compensation based on the need for the 
regular aid and attendance of another 
person or being housebound.  If this 
decision is adverse to the veteran, he 
and his representative should be provided 
an SSOC.  A reasonable period of time for 
a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R.F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




